Case 2:16-cr-00044-RAJ-DEM Document 45 Filed 05/12/21 Page 1 of 7 PagelD# 234

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Norfolk Division

 

 

CLERK, U.S. DISTRICT COURT
NORFOLK, VA

 

 

MICHAEL LANELL EASLEY, JR.,

Petitioner,
v. CRIMINAL ACTION NO. 2:16-cr-44
UNITED STATES OF AMERICA,

Respondent.

MEMORANDUM OPINION AND ORDER

Before the Court is Petitioner Michael Lanell Easley Jr.’s (“Petitioner”) Motion for
Compassionate Release. ECF Nos. 33, 38. For the reasons stated below, Petitioner’s Motion 1s
DENIED.

I. FACTUAL AND PROCEDURAL HISTORY

On March 24, 2016, Petitioner was named in an eight-count criminal indictment for
conduct associated with distribution of heroin and firearms in the Eastern District of Virginia. ECF
No. 3. Prior to the indictment, undercover DEA agents arranged several purchases of varied
quantities of heroin from Petitioner. ECF No. 37 at 4-6. On one such occasion, DEA agents
apprehended Petitioner and placed him on the ground. /d. When he was rolled on his back, the
arresting agents realized that Petitioner recently consumed a large dose of heroin. /d. In an effort
to save Petitioner’s life, agents called for an ambulance and rushed Petitioner to the hospital. /d.

On November 23, 2015, a search warrant was executed at Petitioner’s residence. /d.
Agents recovered a large quantity of heroin, a Taurus PT 1911 .45 semi-automatic handgun, eight
.45 caliber rounds of ammunition, and an additional unknown amount of ammunition. /d. Also

recovered were digital scales and strainers commonly used to prepare heroin, 201.38 grams of
Case 2:16-cr-00044-RAJ-DEM Document 45 Filed 05/12/21 Page 2 of 7 PagelD# 235

marijuana, and 41.68 grams of heroin. /d. In total, Petitioner was accountable for 63.98 grams of
heroin, 11.01 grams of fentanyl, and 201.38 grams of marijuana. /d.

On May 25, 2016, Petitioner pled guilty to Counts One and Seven of the indictment,
charging Petitioner with Conspiracy to Distribute and Possess with Intent to Distribute Controlled
Substances (Count One), in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), and Possession of a
Firearm in Furtherance of Drug Trafficking Crimes (Count Seven), in violation of 18 U.S.C. §
924(c)(1)(A). ECF Nos. 18, 19. Petitioner was ultimately sentenced to 60 months on Count One
and 60 months on Count Seven, for a total of 120 months to be served consecutively. ECF No. 30.

On December 7, 2020, Petitioner filed a pro se Motion for Compassionate Release based
upon the ongoing COVID-19 pandemic. ECF No. 33. Thereafter, the Court ordered appropriate
responses on March 8, 2021. ECF No. 36. Petitioner’s counsel supplemented Petitioner’s Motion
on April 7, 2021. ECF No. 38. The Government responded in opposition on April 22, 2021. ECF
No. 42. Petitioner filed a reply on April 27, 2021. ECF No. 44. Accordingly, this matter is ripe for
disposition.

II]. LEGAL STANDARD
A. The Exhaustion Requirement

A district court may modify a petitioner’s sentence “after the defendant has fully exhausted
all administrative rights to appeal a failure of the Federal Bureau of Prisons (“BOP”) to bring a
motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Accordingly,
a petitioner seeking compassionate release is generally required to exhaust his or her administrative
remedies prior to bringing a motion before the district court. Jd. Courts may; however, waive the

exhaustion requirement under exigent circumstances. Coleman v. United States, 2020 WL
Case 2:16-cr-00044-RAJ-DEM Document 45 Filed 05/12/21 Page 3 of 7 PagelD# 236

3039123, at *3-*4 (E.D. Va. June 4, 2020) (discussing the reasons “judicial waiver of the
exhaustion requirement is permissible in light of the extraordinary threat certain inmates face from
COVID-19”).
B. The Compassionate Release Standard

As amended by the FIRST STEP Act, a court may modify a term of imprisonment upon a
motion from the petitioner and after considering the factors set forth in 18 U.S.C. § 3553(a) if
“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)Q).
Such “extraordinary and compelling reasons” were previously described by the United States
Sentencing Commission (“Sentencing Commission”) in U.S.S.G. §1B1.13, Application Note 1.
Before the passage of the FIRST STEP Act, the Sentencing Commission provided that a sentence
may be modified in light of the petitioner’s medical condition, age, or family circumstances.
U.S.S.G. §1B1.13, n. 1 (A)-(C). Additionally, the Sentencing Commission further defined the
limits under which a sentence reduction may be given under those justifications. /d. The
Sentencing Commission also provided a “catch-all provision” that allowed for a sentence
modification upon a showing of an “extraordinary and compelling reason other than, or in
combination with, the reasons described in subdivisions (A) through (C).” /d. at n. 1 (D). Use of
the “catch-all provision” prior to the FIRST STEP Act was severely restricted because it required
approval from the Bureau of Prisons before an individual could petition the district court for relief.
Id.

However, U.S.S.G. §1B1.13 is now outdated following the passage of the FIRST STEP
Act, which allows individuals to petition the district court directly without clearance from the
Bureau of Prisons. As such, U.S.S.G. §1B1.13 is merely advisory and does not bind the Court’s

application of § 3582(c)(1)(A). McCoy v. United States, 2020 WL 2738225, at *4 (E.D. Va. May
Case 2:16-cr-00044-RAJ-DEM Document 45 Filed 05/12/21 Page 4 of 7 PagelD# 237

26, 2020), aff'd, 981 F.3d 271 (4th Cir. 2020); see also United States v. Lisi, 2020 WL 881994, at
*3 (S.D.N.Y. Feb. 24, 2020) (“[T]he Court may independently evaluate whether [petitioner] has
raised an extraordinary and compelling reason for compassionate release ... [but § 1B1.13’s policy
statement] remain[s] as helpful guidance to courts....”); United States v. Fox, 2019 WL 3046086,
at *3 (D. Me. July 11, 2019) (“[T]he Commission’s existing policy statement provides helpful
guidance on the factors that support compassionate release, although it is not ultimately
conclusive”).

Additionally, a petitioner’s rehabilitation standing alone does not provide sufficient
grounds to warrant a sentence modification. 28 U.S.C. § 994(t). Instead, the Court may consider a
combination of factors, including — but not limited to — those listed in U.S.S.G. §1B1.13, in
evaluating a petitioner’s request for a sentence modification under 18 U.S.C. § 3582(c)(1)(A)(i).

III. DISCUSSION
A. The Exhaustion Issue

On December 21, 2020, Petitioner submitted a request for compassionate release to the
Warden of his correctional facility based upon the ongoing COVID-19 pandemic. ECF No. 38 at
3. Petitioner was subsequently denied relief on December 31, 2020. ECF No. 38-1. Accordingly,
Petitioner has met the exhaustion requirements under § 3582(c)(1)(A).'

B. Resolution of Petitioner’s Request for Compassionate Release
1. Consideration of the Factors Listed in 18 U.S.C. § 3553(a)
In its consideration of the factors listed in 18 U.S.C. § 3553(a), the Court notes that

Petitioner’s offense conduct involved life-threatening unlawful activity. Petitioner sold heroin to

 

' Despite Petitioner having met these requirements, this Court has previously held that the exhaustion requirement
within § 3582(c)(1)(A) may be waived in the midst of the COVID-19 pandemic. See supra Part ILA; Coleman v.
United States, 2020 WL 3039123, at *3-*4 (E.D. Va. June 4, 2020).

4
Case 2:16-cr-00044-RAJ-DEM Document 45 Filed 05/12/21 Page 5 of 7 PagelD# 238

undercover agents on at least three occasions. ECF No. 37. Upon his arrest, Petitioner quickly
consumed a large amount of heroin in an effort to avoid being caught with the illegal substance.
Id. In so doing, Petitioner nearly died. Jd. Moreover, Petitioner has a Criminal History Category
of IV and received a two-level enhancement for having maintained a premises for the purpose of
manufacturing or distributing controlled substances. /d. at 7. Based upon the foregoing,
Petitioner’s offense conduct strongly implicates the need for a sentence “to reflect the seriousness
of the offense...and to provide just punishment.” 18 U.S.C. § 3553(a)(2)(A)-(B).

To date, Petitioner has only served just over 50% of his 120-month sentence. ECF No. 38
at 1. The Court recognizes that Petitioner has taken several education courses, has no disciplinary
history while in prison, and maintains strong familial support in Portsmouth, VA. ECF No. 38 at
2; ECF No. 38-3. However, after full consideration of the § 3553(a) factors, the Court concludes
that the purposes of Petitioner’s sentence remain unfulfilled.

2. Evaluation of “Extraordinary and Compelling Reason”

In evaluating whether an “extraordinary and compelling reason” for release based upon the
COVID-19 pandemic has been established, the Court considers the severity of the ongoing
COVID-19 outbreak in federal prisons. See e.g. Wilson v. Williams, 2020 WL 2542131, at *1-2
(N.D. Ohio May 19, 2020) (documenting the BOP’s ineffective efforts to curtail the spread of the
virus within FCI Elkton). In this case, Petitioner is presently incarcerated at FCI Petersburg
Medium which houses approximately 1,513 inmates. ECF No. 42 at 14. At this time, FCI
Petersburg Medium oversees 288 inmates who were previously diagnosed with COVID-19 and
maintains just one current COVID-19 diagnosis. See COVID19 Inmate Test Information, BOP,

https://www.bop.gov/coronavirus/. As the BOP continues to distribute its allotment of COVID-19
Case 2:16-cr-00044-RAJ-DEM Document 45 Filed 05/12/21 Page 6 of 7 PagelD# 239

vaccines, FCI Petersburg has fully vaccinated 1418 inmates, including Petitioner. COVID-/9
Vaccine Implementation, BOP, https://www.bop.gov/coronavirus/; ECF Nos. 42 and 44.

Specific to each petitioner, the Court examines the Centers for Disease Control’s list of
risk factors for severe COVID-19 complications when assessing compassionate release motions
during the pandemic. United States v. Lewellen, 2020 WL 2615762, at *4 (N.D. Ill. May 22, 2020).
Here, Petitioner proffers his weight and race as underlying conditions that may exacerbate a
potential COVID-19 infection. ECF No. 38. The CDC does indicate that being obese (BMI > 30
but < 40), “can make you more likely to get severely ill from COVID-19.”? However, race is not
a medical condition that increases severe illness in the event of a COVID-19 diagnosis.? Despite
Petitioner’s ailments, the Court is unable to conclude that Petitioner presents an extraordinary and
compelling reason to warrant release from prison.

The Court has examined Petitioner’s medical records and notes that Petitioner has a BMI
of approximately 39. ECF No. 44-1. The Court also recognizes, however, that Petitioner has been
fully vaccinated. ECF Nos. 42 and 44. The CDC advises that upon vaccination, “[y]ou can gather
indoors with fully vaccinated people without wearing a mask or staying 6 feet apart,” and “[yJou
can gather indoors with unvaccinated people of any age from one other household... without

4 Moreover, “COVID-19 vaccines are effective at preventing

masks or staying 6 feet apart.
COVID-19 disease, especially severe illness and death.” /d. With this information from the CDC

and knowing that Petitioner is fully vaccinated and in an environment in which many of the inmates

 

2 People with Certain Medical Conditions, CENTERS FOR DISEASE CONTROL AND PREVENTION (Apr. 29, 2021),
https://www.cdc.gov/coronavirus/20 1 9-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F 201 9-ncov%2Fneed-
extra-precautions”2F groups-at-higher-risk.htm.

Id,
4 When You've Been Fully Vaccinated, CENTERS FOR DISEASE CONTROL AND PREVENTION (Apr. 27, 2021),
https://www.cde.gov/coronavirus/20 1 9-ncov/vaccines/fully-vaccinated.html.

6
Case 2:16-cr-00044-RAJ-DEM Document 45 Filed 05/12/21 Page 7 of 7 PagelD# 240

within his facility are also vaccinated (and continue to be vaccinated), the Court cannot conclude
that Petitioner’s circumstances are so extraordinary as to warrant release from incarceration.

While the world continues to grapple with the pandemic, it is imperative to acknowledge
that many persons who are incarcerated suffer from a variety of ailments that may make them
susceptible to severe illness from a COVID-19 diagnosis. With the added protection of a COVID-
19 vaccine, vaccinated inmates with various comorbidities are now better positioned against a
COVID-19 diagnosis than the inmates who were released prior to widespread accessibility to a
COVID-19 vaccine. As the Court continues to exercise its discretion in releasing the most
vulnerable inmates in light of the pandemic, the Court declines to release inmates who lack a
significant showing of potential fatality from a COVID-19 diagnosis, especially those that are fully
vaccinated. Based upon the foregoing reasoning, the Court is unable to find an extraordinary and
compelling reason for relief after considering the unfulfilled purposes of Petitioner’s original
sentence.

IV. CONCLUSION

For the foregoing reasons, Petitioner’s Motion is DENIED. The Clerk is DIRECTED to
provide a copy of this Order to the Petitioner, the United States Attorney, the United States
Probation Office, the Federal Bureau of Prisons, and the United States Marshals Service.
IT IS SO ORDERED.

Norfolk, Virginia
May [de 2021

 
